      2:18-cv-02396-DCN         Date Filed 07/15/19       Entry Number 30        Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION
                                   IN ADMIRALTY

In the matter of the Complaint of MORAN )             Civil Action Number: 2:18-cv-02396-DCN
ENVIRONMENTAL RECOVERY, LLC as )
the owner of the vessel “Miss June” and her )
engines, tackle, appurtenances, etc.        )         MORAN ENVIRONMENTAL
                                            )         RECOVERY, LLC’S IDENTIFICATION
For exoneration from, or limitation of,     )         OF EXPERT WITNESSES
liability                                   )
___________________________________ )

       Pursuant to Rule 26(a)(2)(B), Fed. R. Civ. P., Plaintiff-in-Limitation Moran

Environmental Recovery, LLC, hereby designates the following expert witnesses:

       a.      Rik van Hemmen
               Martin, Ottaway, van Hemmen & Dolan, Inc.
               172 Monmouth Street
               Red Bank, NJ 07701

       Mr. van Hemmen is an engineer specializing in the fields of naval architecture and

marine engineering. He will testify to the opinions set forth in his expert report. His testimony

and conclusions will be based upon his knowledge, experience and training in this area.

Attorneys for Plaintiff-in-Limitation certify that a copy of his CV, list of publications, testimony

list, fee schedule and his preliminary report were provided to counsel for all Claimants on July

15, 2019.

       b.      Douglas Alling, AMS, CMI
               Knox Marine Surveyors & Consultants, LLC
               2080 Amenity Park Drive
               Mt. Pleasant, SC 29466

       Mr. Alling is a boat surveyor. He will testify to the opinions set forth in his expert report.

His testimony and conclusions will be based upon his knowledge, experience and training in this


                                                 1
      2:18-cv-02396-DCN        Date Filed 07/15/19      Entry Number 30        Page 2 of 3




area. Attorneys for Plaintiff-in-Limitation certify that a copy of his CV, list of publications,

testimony list, fee schedule and his preliminary report were provided to counsel for all Claimants

on July 15, 2019.


                                             RESPECTFULLY SUBMITTED:
                                             TECKLENBURG & JENKINS, LLC

                                             s/Paul F. Tecklenburg_____________
                                             Paul F. Tecklenburg, Fed. ID #3702
                                             Rivers T. Jenkins, III, Fed. ID #5631
                                             1819 Meeting Street Road, Suite A (29405)
                                             P.O. Box 20667
                                             Charleston, South Carolina 29413
                                             Telephone: (843) 534-2628
                                             Facsimile: 843-534-2629
                                             pft@tecklaw.net
                                             rtj@tecklaw.nett
                                             Attorneys for Plaintiff-in-Limitation
                                             Moran Environmental Recovery, LLC

Charleston, South Carolina

July 15, 2019




                                                2
      2:18-cv-02396-DCN         Date Filed 07/15/19    Entry Number 30        Page 3 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION
                                   IN ADMIRALTY

In the matter of the Complaint of           )   Civil Action No.: 2:18-cv-02396-DCN
MORAN ENVIRONMENTAL                         )
RECOVERY, LLC, as the owner of the          )
vessel “Miss June” and her engines,         )
tackle, appurtenances, etc.                 )   CERTIFICATE OF SERVICE
                                            )
For exoneration from, or limitation of,     )
liability.                                  )

       The undersigned counsel for Plaintiff-in-Limitation Moran Environmental Recovery,
LLC, hereby certifies that on the 15th day of July, 2019, a copy of Moran Environmental
Recovery, LLC’s Identification of Expert Witnesses was filed via the Court’s electronic filing
system, which will provide copies to the following persons served on all parties by U.S. Mail,
with sufficient postage for delivery to all counsel of record addressed as follows:

     A. Elliott Barrow, Jr., Esquire                       Gedney M. Howe, III, Esquire
     Barrow Law Firm, LLC                                  Gedney M. Howe, III, P.A.
     1051 Chuck Dawley Blvd.                               P. O. Box 1034
     Mt. Pleasant, SC 29464                                Charleston, SC 29402

     Brooklyn A. O’Shea, Esquire                           Christopher J. McCool, Esquire
     O’Shea Law Firm                                       Joye Law Firm
     1120 Folly Road                                       5861 Rivers Avenue
     Charleston, SC 29412                                  North Charleston, SC 29406




                                            s/Paul F. Tecklenburg_____________
                                            Paul F. Tecklenburg, Fed. ID #3702
                                            Tecklenburg & Jenkins, LLC
                                            1819 Meeting Street Road, Suite A (29405)
                                            P.O. Box 20667
                                            Charleston, South Carolina 29413
                                            Telephone: (843) 534-2628
                                            Facsimile: 843-534-2629
                                            pft@tecklaw.net


                                                3
